Citation Nr: 1109716	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  09-13 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an increased rating for service-connected gunshot wound injury, left shoulder, with traumatic arthritis, and Muscle Group I impairment, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from April 1965 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the Veteran's claim of entitlement to an increased rating for service-connected gunshot wound injury, left shoulder, with traumatic arthritis, and Muscle Group I impairment, currently evaluated as 20 percent disabling.  

In September 2010, the Veteran was afforded a videoconference hearing before the undersigned, who is rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A transcript of this proceeding has been included in the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During his hearing, the Veteran appears to have stated that he received treatment for left shoulder symptoms from a private health care provider, Dr. D.L.A., in about October 2009.  Currently, the most recent treatment reports of record from Dr. D.L.A. are dated in January 2009.  In addition, he indicated that he had received VA treatment for his left shoulder after his most recent VA examination (in October 2009).  On remand, the Veteran should be contacted and requested to identify all relevant treatment, the reports of which are not currently of record.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(1), (2), (3) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also VAOPGCPREC 12- 95, 60 Fed. Reg. 43186 (1995).  

The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  

In this case, a review of the Veteran's transcript from his hearing, held in September 2010, shows that the Veteran testified that his symptoms had worsened since his last VA examination (in October 2009).  Accordingly, on Remand, the Veteran should be afforded another examination of his service-connected left shoulder disability.  

The appellant is hereby notified that it is the appellant's responsibility to report for the examination, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all private health care providers who have treated him for left shoulder symptoms after January 2009, and all VA treatment for left shoulder symptoms after October 2009 (i.e., after the most recent VA and non-VA reports of record), in order to determine if relevant records exist that are not currently associated with the claims files.  Should any such treatment be identified, after securing any necessary releases, the RO should attempt to obtain these records.  

2.  Schedule the Veteran for a VA examination to ascertain the current severity of his service-connected gunshot wound injury, left shoulder, with traumatic arthritis, and Muscle Group I impairment.  The claims files must be made available to the examiner for a review of the Veteran's pertinent medical history, and the examiner should indicate that the Veteran's C-file has been reviewed in association with the examination.  Any necessary diagnostic testing and evaluation should be performed.  All clinical manifestations of his left shoulder disability, including symptoms and resulting complications, and range of motion studies expressed in degrees, should be provided.  

The examiner should state whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare- ups, or when the shoulder is used repeatedly.  All limitation of function must be identified.

3.  Thereafter, the RO should readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, he and his representative should be provided with a SSOC that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The appellant should be given an opportunity to respond to the SSOC.  The case must then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


